DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al., U.S. Patent Application Publication 2015/0322668 in view of Clus et al., U.S. Patent Application Publication 2016/0024779 and Bonds et al., U.S. Patent 6,460,297.
Regarding claim 1, Quinn discloses a modular structure comprising: a floor structure and ceiling structure interconnected by opposing side wall structures and opposing end wall structures; a plurality of floor trusses disposed within the floor structure; a plurality of ceiling trusses disposed within the ceiling structure (Fig. 24); a plurality of wall studs disposed within the opposing side wall structures and opposing end wall structures (paragraph 47); but does not specifically disclose one or more rim joists attached to the ceiling structure atop the plurality of wall studs; and one or more multiple laminated lumbers attached to the floor structure and extending between the opposing end wall structures for carrying the load of the volumetric modular unit.  Bonds teaches rim joists in a multi-joist modular structure assembly attached atop the plurality of wall studs (see Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize rim joists for the ceiling structure to hold the ceiling panel together as it is known in the art.  Clus teaches the use of laminated lumber (paragraph 27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a laminated lumber rim piece for the floor structure for its durability and strength and as its use is widely known in the art.
Regarding claim 2, the prior art, as modified, discloses a modular structure further comprising: a first one or more multiple laminated lumbers attached to a first end of the plurality of floor trusses (see Clus Fig. 1).  
Regarding claim 3, the prior art, as modified, discloses a modular structure further comprising: a second one or more multiple laminated lumbers attached to a second end of the plurality of floor trusses (see Clus Fig. 1).  
Regarding claim 4, Quinn discloses a modular structure further comprising: at least one bottom plate (210A) of the opposing side wall structures attached to the one or more multiple laminated lumbers and plurality of wall studs (see Fig. 24, generally).  
Regarding claims 5 and 17, the prior art, as modified, discloses a modular structure further comprising:  one or more layers of sheathing attached to the one or more multiple laminated lumbers and the opposing side wall structures (see Quinn Fig. 43, for example; once the sheathing is attached to the wall panel and the wall panel is attached to the floor panel, the sheathing will then be attached to the floor components).  
Regarding claims 6 and 16, the prior art, as modified, discloses a modular structure further comprising: a first end of the one or more multiple laminated lumbers attached to a first one of the opposing end wall structures and a second end of the one or more multiple laminated lumbers attached to a second one of the opposing end wall structures (see Clus Fig. 1, for example; the components will all be attached together in order to form a structure).  
Regarding claims 7 and 20, the prior art, as modified, discloses a modular structure with veneer lumber, but does not specifically disclose wherein the one or more multiple laminated lumbers comprise laminated veneer lumber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that laminated veneer lumber would have been utilized for its strength and durability and because its use is widely known in the art.  
Regarding claim 18, the prior art, as modified, discloses a modular structure further comprising: a first one or more multiple laminated lumbers attached to a first end of the plurality of floor trusses (see Clus Fig. 1) and a second one or more multiple laminated lumbers attached to a second end of the plurality of floor trusses (see Clus Fig. 1).  
Regarding claim 15, Quinn discloses a modular structure comprising: fabricating a floor structure from a plurality of floor trusses (see Fig. 24); fabricating a ceiling structure from a plurality of ceiling trusses (see Fig. 4); fabricating opposing side wall structures and opposing end wall structures from a plurality of wall studs (Fig. 4; paragraph 47); but does not specifically disclose attaching one or more rim joists to the ceiling structure atop of the plurality of wall studs; and attaching one or more multiple laminated lumbers to the floor structure between the opposing end wall structures for carrying the load of the volumetric modular unit.  Bonds teaches rim joists atop wall studs in a multi-joist modular structure assembly (see Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize rim joists for the ceiling structure to hold the ceiling panel together as it is known in the art.  Clus teaches the use of laminated lumber (paragraph 27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a laminated lumber rim piece for the floor structure for its durability and strength and as its use is widely known in the art.
Regarding claim 19, the prior art, as modified, discloses a modular structure further comprising: providing a foundation with opposing foundation walls forming an open space extending entirely between the opposing foundation walls at the modular building project site; assembling a plurality of volumetric modular units together on top of the foundation to provide the modular constructed building having one or more floors with one or more rooms; and supporting a first supported end of the one or more multiple laminated lumbers atop a first one of the opposing foundation walls and supporting a second supported end of the one or more multiple laminated lumbers atop a second one of the opposing foundation walls; and wherein an unsupported portion of the one or more multiple laminated lumbers extends between the first and second supported ends above the open space (see Quinn Fig. 41A, generally).  
Claims 8-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al., U.S. Patent Application Publication 2015/0322668 in view of Clus et al., U.S. Patent Application Publication 2016/0024779.
Regarding claim 8, Quinn discloses a modular structure comprising: a foundation with opposing foundation walls forming an open space extending entirely between the opposing foundation walls (see Fig. 41A); a plurality of volumetric modular units assembled together on top of the foundation to provide the modular building having one or more floors with one or more rooms (Fig. 41A); at least one of the plurality of volumetric modular units having: a floor structure and ceiling structure interconnected by opposing side wall structures and opposing end wall structures (Figs. 24, generally); a plurality of floor trusses disposed within the floor structure; a plurality of ceiling trusses disposed within the ceiling structure; a plurality of wall studs disposed within the opposing side wall structures and opposing end wall structures (Fig. 24); but does not specifically disclose one or more rim joists attached to the ceiling structure; and one or more multiple laminated lumbers attached to the floor structure and extending between the opposing end wall structures for carrying the load of the modular unit;  a first supported end of the one or more multiple laminated lumbers supported atop a first one of the opposing foundation walls and a second supported end of the one or more multiple laminated lumbers supported atop a second one of the opposing foundation walls; and an unsupported portion of the one or more multiple laminated lumbers extending between the first and second supported ends above the open space.  Clus teaches rim joists in a multi-joist modular structure assembly (see Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize rim joists for the ceiling structure to hold the ceiling panel together as it is known in the art.  Clus also teaches the use of laminated lumber (paragraph 27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a laminated lumber rim piece for the floor structure for its durability and strength and as its use is widely known in the art.  The first supported end of the one or more multiple laminated lumbers would then be supported atop a first one of the opposing foundation walls and a second supported end of the one or more multiple laminated lumbers supported atop a second one of the opposing foundation walls; and an unsupported portion of the one or more multiple laminated lumbers extending between the first and second supported ends above the open space (Quinn Fig. 41A, generally).
Regarding claim 9, the prior art, as modified, discloses a modular structure further comprising: a first one or more multiple laminated lumbers attached to a first end of the plurality of floor trusses (see Clus Fig. 1) and a second one or more multiple laminated lumbers attached to a second end of the plurality of floor trusses (see Clus Fig. 1).  
Regarding claim 10, the prior art, as modified, discloses a modular structure further comprising: a first end of the one or more multiple laminated lumbers attached to a first one of the opposing end wall structures and a second end of the one or more multiple laminated lumbers attached to a second one of the opposing end wall structures (see Clus Fig. 1, for example; the components will all be attached together in order to form a structure).  
Regarding claim 11, the prior art, as modified, discloses a modular structure utilizing a plurality of modules comprising: a first and second volumetric modular unit of the plurality of volumetric modular units assembled side by side on the one or more floors, wherein the one or more multiple laminated lumbers of the first volumetric modular unit is coplanar with the one or more multiple laminated lumbers of the second volumetric modular unit (Fig. Quinn 41A, generally).  
Regarding claim 12, the prior art, as modified, discloses a modular structure wherein the one or more multiple laminated lumbers of the first volumetric modular unit is contiguous with the one or more multiple laminated lumbers of the second volumetric modular unit (Fig. Quinn 41A, generally).  
Regarding claim 14, the prior art, as modified, discloses a modular structure further comprising:  one or more layers of sheathing attached to the one or more multiple laminated lumbers and the opposing side wall structures (see Quinn Fig. 43, for example; once the sheathing is attached to the wall panel and the wall panel is attached to the floor panel, the sheathing will then be attached to the floor components).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al., U.S. Patent Application Publication 2015/0322668 in view of Clus et al., U.S. Patent Application Publication 2016/0024779 and Hereford, U.S. Patent 5,218,801.
Regarding claim 13, the prior art discloses a modular structure wherein one or more rim joists of the ceiling structure of a first and second volumetric modular unit assembled side by side on a first one of the one or more floors (Fig. 41A of Quinn), but does not disclose it is further comprising: a crush plate disposed between the one or more multiple laminated lumbers of a first and second volumetric modular unit assembled side by side on a second of the one or more floors.  Hereford teaches a crush plate utilized in a building structure (14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a crush plate between adjacent modules to prevent damage to the module edges during the assembly process.
Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments toward Quinn not teaching a laminated veneer lumber constructed volumetric modular unit, the examiner wishes to point out to the applicant that the preamble in and of itself must be a necessary proponent to the understanding of the claim to be given full consideration.  "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158.  Regardless, these imitations were indeed taken into consideration in the interpretation of the claims as set forth in the previous and instant rejection as stated above with the teachings of the modular and transportable unit of Quinn, and the laminated veneer lumber utilized in a similar construction of Claus.
In response to the applicant’s argument toward the ceiling structure of Quinn, the examiner respectfully disagrees and maintains that, as a second story of the building is not a requirement of the invention as shown in Figure 24, the roof structure does indeed comprise a ceiling structure, and that the room and floor structures as shown in Figure 24 are indeed separate entities.  The hat channel extension is not a proponent of the claims.  The rim joist structure is taught by Bonds in a similar structure, and would be an obvious modification as set forth in the rejection.  Clus teaches the uses of laminated lumber, and as Quinn is not specific to the preferred material and teaches that a wood material may be used (paragraph 48), it would not be beyond permissible hindsight to utilize an LVL board depending on availability and design strengths.  With respect to the rim joists, the examiner maintains that the use of a rim joist structure is known and would further secure the roof/ceiling structure, and to effectively secure joist ends to the wall structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633